Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Objections
Claim 7 is objected to because of the following informalities:  
“wherein each of the respective amount of carbohydrates comprises is determined based at least partially on” should be 
“wherein each of the respective amount of carbohydrates is determined based at least partially on”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites “determine a plurality of insulin delivery amounts, each insulin delivery amount deliverable responsive to a selection of a respective user-selectable element and determined based at least partially on the amount of carbohydrates associated with the respective user selectable element” and claim 10 recites “determining insulin delivery amounts for each of a plurality of user-selectable elements based at least partially on amounts of carbohydrates associated with each of the user-selectable elements”.
Instant application is a continuation of application 15717845. The specification for application 15717845 does not disclose determining multiple insulin delivery amounts for multiple user-selectable elements.
Therefore the above limitations in claims 1 and 10 constitute new matter.

Claims 2-9 and 11-17 merely recite additional functions performed by the inventions of claims 1 and 10.  Accordingly, claims 2-9 and 11-17 are also rejected under 35 U.S.C. 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “associate at one user selectable element of the plurality of user-selectable elements with a new amount of carbohydrates”.  It is unclear what the “new amount of carbohydrates” is new relative to and whether multiple user selectable elements may all be associated with the same “new” amount of carbohydrates or whether each user selectable element is associated with a respective “new” amount of carbohydrates, rendering the claim indefinite.
	Claim 5 recites “another of the plurality of insulin delivery amounts”. It is unclear what the “another” amount is other relative to, since there is “delivery of insulin according to one or more of the plurality of insulin delivery amounts” in claim 1 and “deliver insulin according to one of the plurality of insulin delivery amounts” in claim 4, rendering the claim indefinite.
	Claim 10 recites “determining insulin delivery amounts for each of a plurality of user-selectable elements”. It is unclear whether respective multiple delivery amounts are determined for each user-selectable element or each user-selectable element is associated with a single delivery amount, rendering the claim indefinite.
	Claim 10 recites “associating one or more of the user-selectable elements with a new respective amount of carbohydrates”.  It is unclear what the “new amount of carbohydrates” is new relative to and whether multiple user selectable elements may all be associated with the same “new” amount of carbohydrates or whether each user selectable element is associated with a respective “new” amount of carbohydrates, rendering the claim indefinite.
	Claim 15 recites “a fail-safe procedure”. It is unclear what constitutes a fail-safe procedure, rendering the claim indefinite.
	Claim 18 recites “associate a carbohydrate level with at least the selected user-selectable element of the plurality of user-selectable elements”. It is unclear whether the carbohydrate level is associated with all of the multiple user-selectable elements, or whether a respective carbohydrate level is associated with each user-selectable element, rendering the claim indefinite.
	Claim 19 recites “a new insulin bolus level”. It is unclear what the “new amount of carbohydrates” is new relative to, rendering the claim indefinite.

Claim(s) 2-9, 11-17 and 19-20 do not contain claim limitations that cure the indefiniteness of claim(s) 1, 10 and 18 respectively, and therefore are also indefinite under 35 U.S.C. 112(b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178